                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 DONNA M. WITTIG, ESQ.
                                                             2   Nevada Bar No. 11015
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for Bank of America, N.A. successor by
                                                             7   merger to BAC Home Loans Servicing, LP FKA
                                                                 Countrywide Home Loans Servicing, LP
                                                             8
                                                                                                     UNITED STATES DISTRICT COURT
                                                             9
                                                                                                              DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A. SUCCESSOR BY                               Case No.: 2:16-cv-00582-GMN-NJK
                                                                 MERGER     TO   BAC   HOME   LOANS
                      LAS VEGAS, NEVADA 89134




                                                            12   SERVICING, LP FKA COUNTRYWIDE HOME                               STIPULATION AND ORDER TO EXTEND
AKERMAN LLP




                                                                 LOANS SERVICING, LP                                              THE DEADLINE TO RESPOND TO
                                                            13                                                                    MOTIONS FOR SUMMARY JUDGMENT
                                                                                                    Plaintiff,
                                                            14                                                                    (First Request)
                                                                 vs.
                                                            15
                                                                 LAMPLIGHT VILLAGE AT CENTENNIAL
                                                            16   SPRINGS HOMEOWNERS ASSOCIATION;
                                                                 ALESSI   &    KOENIG,   LLC; SFR
                                                            17   INVESTMENTS POOL 1, LLC
                                                            18                                      Defendants.
                                                            19

                                                            20

                                                            21                Bank of America, N.A. successor by merger to BAC Home Loans Servicing, LP fka

                                                            22   Countrywide Home Loans Servicing, LP and SFR Investments Pool 1, LLC1 stipulate as follows:

                                                            23                Bank of America, N.A., as successor by merger to BAC Home Loans Servicing, LP, f/k/a

                                                            24   Countrywide Home Loans Servicing, LP and SFR Investments Pool 1, LLC moved for summary

                                                            25   judgment on July 5, 2019. (ECF Nos. 58-59.) Their deadlines to respond to each other's motions are

                                                            26   July 26, 2019. See Local Rule 7-2(b). The parties stipulate to extending their deadlines to respond to

                                                            27

                                                            28   1
                                                                  Alessi is not a party to this status report as it filed for bankruptcy. See ECF No. 29. Lamplight has not appeared in this
                                                                 case.
                                                                                                                          1
                                                                 49537059;1
                                                                     Case 2:16-cv-00582-GMN-NJK Document 61 Filed 07/23/19 Page 2 of 2




                                                             1   each other's summary judgment motions by fourteen days or until August 9, 2019, to allow the parties

                                                             2   adequate time to respond to the arguments contained in the motions.

                                                             3                This is parties' first request for an extension of this deadline and is not being made for the

                                                             4   purpose of delay.

                                                             5
                                                                              Dated July 23rd, 2019.
                                                             6

                                                             7    AKERMAN LLP                                             KIM GILBERT EBRON

                                                             8
                                                                  /s/ Donna M. Wittig                           /s/ Diana S. Ebron
                                                             9    MELANIE D. MORGAN, ESQ.                       DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8215                           Nevada Bar No. 10580
                                                            10    DONNA M. WITTIG, ESQ.                         JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 11015                          Nevada Bar No. 10593
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  1635 Village Center Circle, Ste. 200          KAREN L. HANKS, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Las Vegas, Nevada 89134                       Nevada Bar No. 9578
                                                                                                                7625 Dean Martin Drive, Suite 110
AKERMAN LLP




                                                            13    Attorneys for Bank of America, N.A. successor Las Vegas, Nevada 89139
                                                                  by merger to BAC Home Loans Servicing, LP
                                                            14    FKA Countrywide Home Loans Servicing, LP      Attorneys for SFR Investments Pool 1, LLC
                                                            15

                                                            16
                                                                                                                 ORDER
                                                            17

                                                            18    IT IS SO ORDERED.
                                                            19

                                                            20              26
                                                                  DATED this_____day of July, 2019.                         ____________________________________
                                                                                                                            Gloria M. Navarro, Chief Judge
                                                            21                                                              UNITED STATES DISTRICT COURT
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49537059;1
